DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/19/21 has/have been acknowledged but have not been entered as they do not provide an application number as required by the MPEP.    
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (U.S. Pub. 2019/0388667)
Regarding claim 1, Xu discloses a therapeutic device for an area of the patient (e.g. see Fig. 4a), the area including skin and an ulcer (e.g. Abstract; “the claims are directed toward a device and this is considered intentional use, in this case the therapeutic device is capable of being used on an ulcer”), and said therapeutic device comprising: a covering (e.g. 200) configured to cover the area of the patient including the ulcer (e.g. Abstract), said covering including a heating component (e.g. 220) adapted to cover the ulcer, and said heating component including a heat source that generates heat to apply and transfer the heat to the area through the skin and to the ulcer (e.g. ¶¶36, 54-55); a sensor to detect blood perfusion in the area of the ulcer (e.g. ¶¶ 6, 10, 13, 31, 67-68 and 71); and a control unit in communication with said sensor and configured to control the heating component and to adjust the heat based on input from said sensor (e.g. ¶¶10, 36 and 42).
Regarding claim 2, Xu further discloses wherein said sensor comprises a first sensor, further comprising a second sensor, said second sensor configured to detect, read and/or measure at least one other physiological characteristic of the patient that is indicative of wound healing, the at least one other physiological characteristic of the patient being selected from the group consisting of moisture, pH, and bioimpedance, and said control unit in communication with said first and second sensors to monitor wound healing based on input from said first and second sensors (e.g. ¶¶ 68, 71).
Regarding claim 3, Xu further discloses wherein said second sensor is configured to measure bioimpedance of the skin of the patient (e.g. ¶¶ 68, 71).
Regarding claim 4, Xu further discloses wherein said second sensor is configured to measure the pH of the skin of the patient to detect an indication of infection and thereby measure at least one indicator of wound healing (e.g. ¶¶ 6, 10 and 49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 1-4 above, and further in view of. Bingham et al. (U.S. Pat. 6,094,599 hereinafter “Bingham”).
Regarding claim 5, Xu discloses the claim invention as disclosed in detail above, but fails to explicitly show that the cover extends beyond 40 percent of a limb.  However, Bingham discloses a similar tissue heating and stimulating device that utilizes a cover as disclosed in Figure 7 and Column 8, lines 45-50 to provide warming of an entire limb instead of just local warming of the treatment area to limit heat damage.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Xu to include encompass an entire limb as taught by Bingham to provide controlled warming of a large area in order to minimize tissue damage.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 1 above, and further in view of Ein (U.S. Pub. 2002/0026226).
Regarding claim 6, Xu discloses the claimed invention as shown in detail above, but fails to include a conductive layer between the heating component and the inner layer.  However, Ein further discloses wherein the covering includes a plurality of layers, said plurality of layers including a thermally conductive layer (e.g. 56) and an inner layer (e.g. 44) for contacting the subject's skin, said thermally conductive layer (e.g. 56) being located between the heating component (e.g. 52) and the inner layer (e.g. 44) to evenly distribute the heat to the whole device.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Xu to include a thermally conductive layer between the inner layer and the heating elements as taught by Ein to provide a tissue warming device with a thermally conductive layer to evenly distribute the heat throughout the entire device.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 1 above, and further in view of Bogie et al. (U.S. Pub. 2019/0111256 hereinafter “Bogie”).
Regarding claims 7-8, Xu discloses the claimed invention as shown in detail above, including an electrical stimulator along with electrodes (e.g. ¶¶10, 33, 36, 43, 45), but fails to disclose the exact electrical stimulation parameters used.  However, Bogie discloses wherein the covering utilizes a biphasic waveform in the range of 0.25-100mA with a pulse frequency of 50-500 microseconds to provide therapy to wounds.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Xu to include the known stimulation parameters as taught by Bogie to utilize known electrical stimulation parameters to treat wounds.
Claims 9-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S. Pub. 2019/0388667) and further in view of Bogie et al. (U.S. Pub. 2019/0111256 hereinafter “Bogie”).
Regarding claim 9, Xu discloses a therapeutic device for an area of the patient (e.g. see Fig. 4a), the area including skin and an ulcer (e.g. Abstract; “the claims are directed toward a device and this is considered intentional use, in this case the therapeutic device is capable of being used on an ulcer”), and said therapeutic device comprising: a heating component (e.g. 220) adapted to cover the ulcer, and said heating component including a heat source that generates heat to apply and transfer the heat to the area through the skin and to the ulcer (e.g. ¶¶36, 54-55); a plurality of electrodes (e.g. ¶¶63-69); a sensor to detect blood perfusion in the area of the ulcer (e.g. ¶¶ 6, 10, 13, 31, 67-68 and 71); a electric pulse generator in contact with the electrodes to provide an electrical pulse to the electrodes (e.g. ¶¶10, 33, 36, 43, 45) and a control unit in communication with said sensor and configured to control the heating component and to adjust the heat based on input from said sensor (e.g. ¶¶10, 36 and 42). Xu discloses the claimed invention as shown in detail above, including an electrical stimulator along with electrodes (e.g. ¶¶10, 33, 36, 43, 45), but fails to disclose the exact electrical stimulation parameters used.  However, Bogie discloses wherein the covering utilizes a biphasic waveform in the range of 0.25-100mA with a pulse frequency of 50-500 microseconds to provide therapy to wounds.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Xu to include the known stimulation parameters as taught by Bogie to utilize known electrical stimulation parameters to treat wounds.
Regarding claim 10, meeting the limitations of claim 9 above, Xu further discloses wherein said control unit is configured to control said heating component and/or said electrical pulse generator based on input from said sensor. (e.g. ¶¶ 68, 71).
Regarding claim 11, meeting the limitations of claim 9 above, Xu further discloses wherein said control unit includes a communication device for transmitting information from said sensor to a remote device (e.g. ¶¶ 10, 120-127).
Regarding claim 12, meeting the limitations of claim 9 above, Xu further discloses wherein said control unit includes a communication device for transmitting a signal from or a state of said first or second sensor to a remote device (e.g. ¶¶ 10, 120-127).
Regarding claim 13, Xu discloses a therapeutic device for an area of the patient (e.g. see Fig. 4a), the area including skin and an ulcer (e.g. Abstract; “the claims are directed toward a device and this is considered intentional use, in this case the therapeutic device is capable of being used on an ulcer”), and said therapeutic device comprising: a plurality of electrodes (e.g. ¶¶63-69); a electric pulse generator in contact with the electrodes to provide an electrical pulse to the electrodes (e.g. ¶¶10, 33, 36, 43, 45) and a control unit in communication with said sensor and configured to control the heating component and to adjust the heat based on input from said sensor (e.g. ¶¶10, 36 and 42). Xu discloses the claimed invention as shown in detail above, including an electrical stimulator along with electrodes (e.g. ¶¶10, 33, 36, 43, 45), but fails to disclose the exact electrical stimulation parameters used.  However, Bogie discloses wherein the covering utilizes a biphasic waveform in the range of 0.25-100mA with a pulse frequency of 50-500 microseconds to provide therapy to wounds.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Xu to include the known stimulation parameters as taught by Bogie to utilize known electrical stimulation parameters to treat wounds.
Regarding claim 19, meeting the limitations of claim 13 above, Xu further discloses a covering (e.g. 200) configured to cover the area of the patient including the ulcer and a heating component (e.g. 220) at said covering, said heating component including a heat source that generates heat to apply and transfer the heat through the skin and to the ulcer (e.g. ¶¶36, 54-55).
Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Bogie as applied to claim 13 above, and further in view of Toth et al. (U.S. Pub. 2015/0335288 hereinafter “Toth”).
Regarding claim 14, Xu in view of Bogie discloses the claimed invention as shown in detail above, but fails to explicitly disclose that the sensor is a blood perfusion sensor.  However, Toth discloses wherein skin covering includes a tissue perfusion sensor as disclosed in Paragraph 78, 88 and 303 to provide enhanced real-time analysis of stimulation to provide real-time closed loop adjustments.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Xu in view of Bogie to include a tissue perfusion sensor as taught by Toth to provide a tissue warming device with a real-time tissue perfusion sensor for allowing the device to react in real-time to the perfusion effects of the stimulation.
Regarding claim 15, meeting the limitations of claim 14 above, Xu further discloses that the system adjust the electrical stimulation based on the sensor (e.g. ¶¶ 68, 71).
Regarding claim 16, meeting the limitations of claim 14 above, Xu further discloses wherein said sensor comprises a first sensor, further comprising a second sensor, said second sensor configured to detect, read and/or measure at least one other physiological characteristic of the patient that is indicative of wound healing, said at least one other physiological characteristic of the patient being selected from the group consisting of moisture, pH, and bioimpedance, and said control unit in communication with said first and second sensors to monitor wound healing based on input or states of said first and second sensors (e.g. ¶¶ 68, 71).
Regarding claim 17, meeting the limitations of claim 14 above, Xu further discloses wherein said second sensor is configured to measure bioimpedance of the skin (e.g. ¶¶ 68, 71).
Regarding claim 18, meeting the limitations of claim 14 above, Xu further discloses wherein said second sensor is configured to measure the pH of the skin of the patient to detect an indication of infection and thereby measure at least one indicator of wound healing (e.g. ¶¶ 6, 10 and 49).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Bogie as applied to claim 13 above, and further in view of. Bingham et al. (U.S. Pat. 6,094,599 hereinafter “Bingham”).
Regarding claim 20, Xu in view of Bogie disclose the claim invention as disclosed in detail above, but fails to explicitly show that the cover extends beyond 40 percent of a limb.  However, Bingham discloses a similar tissue heating and stimulating device that utilizes a cover as disclosed in Figure 7 and Column 8, lines 45-50 to provide warming of an entire limb instead of just local warming of the treatment area to limit heat damage.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Xu in view of Bogie to include encompass an entire limb as taught by Bingham to provide controlled warming of a large area in order to minimize tissue damage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/           Primary Examiner, Art Unit 3792